

Exhibit 10.44
SECOND AMENDMENT TO
DIGITAL REALTY TRUST, INC., DIGITAL SERVICES, INC. AND
DIGITAL REALTY TRUST, L.P. 2014 INCENTIVE AWARD PLAN


THIS SECOND AMENDMENT TO DIGITAL REALTY TRUST, INC., DIGITAL SERVICES, INC. AND
DIGITAL REALTY TRUST, L.P. 2014 INCENTIVE AWARD PLAN (this “Second Amendment”)
is made and adopted by the Board of Directors (the “Board”) of Digital Realty
Trust, Inc., a Maryland corporation (the “Company”), effective as of
November 4, 2014 (the “Effective Date”). Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to them in
the Plan (as defined below).


RECITALS


WHEREAS, the Company maintains the Digital Realty Trust, Inc., Digital Services,
Inc. and Digital Realty Trust, L.P. 2014 Incentive Award Plan (as amended, the
“Plan”);


WHEREAS, pursuant to Section 13.1 of the Plan, the Plan may be amended or
modified from time to time by the Company’s Board of Directors (the “Board”);
and


WHEREAS, the Company desires to amend the Plan as set forth herein.


NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as set forth
herein, effective as of the Effective Date.


AMENDMENT


1.
Section 12.6 of the Plan is hereby amended and restated in its entirety as
follows:



“12.6 Delegation of Authority. To the extent permitted by Applicable Law, the
Board or Committee may from time to time delegate to a committee of one or more
members of the Board or one or more officers of the Company the authority to
grant or amend Awards or to take other administrative actions pursuant to this
Article 12; provided, however, that in no event shall an officer of the Company
be delegated the authority to grant Awards to, or amend Awards held by, the
following individuals: (a) individuals who are subject to Section 16 of the
Exchange Act, (b) Covered Employees with respect to Awards intended to
constitute Performance-Based Compensation, or (c) officers of the Company (or
Directors) to whom authority to grant or amend Awards has been delegated
hereunder; provided, further, that any delegation of administrative authority
shall only be permitted to the extent it is permissible under Section 162(m) of
the Code and other Applicable Law. In addition, to the extent permitted by
Applicable Law, the Board or Committee may from time to time delegate to one or
more of the Chief Executive Officer, Chief Financial Officer, General Counsel,
and/or Senior Vice President, Human Resources and Corporate Services of the
Company the authority to consent to and approve the transfer of Awards pursuant
to a DRO in accordance with Section 11.3 hereof. Any delegation hereunder shall
be subject to the restrictions and limits that the Board or Committee specifies
at the time of such




--------------------------------------------------------------------------------



delegation, and the Board or Committee, as applicable, may at any time rescind
the authority so delegated or appoint a new delegatee. At all times, the
delegatee appointed under this Section 12.6 shall serve in such capacity at the
pleasure of the Board and the Committee.


2.    This Second Amendment shall be and is hereby incorporated in and forms a
part of the Plan.
3.    Except as expressly provided herein, all terms and provisions of the Plan
shall remain in full force and effect.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



I hereby certify that the foregoing Second Amendment was duly adopted by the
Board of Directors of Digital Realty Trust, Inc. on November 4, 2014.


Executed on this 4th day of November, 2014.




/s/ Joshua A. Mills            
Joshua A. Mills
Senior Vice President, General Counsel and Assistant Secretary

3

